Filed 7/28/14 In re X.H. CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


In re X.H., a Person Coming Under the                                B253504
Juvenile Court Law.                                                  (Los Angeles County
                                                                     Super. Ct. No. CK87594)


LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

KAREN R.,

         Defendant and Appellant.


         APPEAL from an order of the Superior Court of Los Angeles County. Annabelle
Cortez, Judge. Affirmed.
         Jesse McGowan, under appointment by the Court of Appeal, for Defendant and
Appellant.
         John F. Krattli, County Counsel, Dawyn R. Harrison, Assistant County Counsel,
Jeanette Cauble, Senior Deputy County Counsel, for Plaintiff and Respondent.
                          _________________________________________
       Karen R. (Mother) appeals from the order terminating her parental rights over her
child, X.H., born in March 2012. The sole issue on appeal is whether the order should be
reversed because the court erroneously denied Mother and X.H. reunification services.
(See In re Albert T. (2006) 144 Cal. App. 4th 207, 210, 222.) We affirm the order
terminating parental rights.
                        FACTS AND PROCEEDINGS BELOW
       X.H. was born prematurely with several significant physical problems. Although
X.H. did not test positive for illegal drugs at birth, the Department of Children and
Family Services (DCFS) took her into custody because her one-year-old brother Kevin
had been declared a dependent child due to his being born with drugs in his system and
based on evidence that Mother was a current drug user.
       At the detention hearing in March 2012, the court ordered the DCFS to provide
Mother and X.H. with family reunification services; to provide Mother with the medical
training she needed to care for X.H.; and to arrange weekly random drug testing for
Mother. The record does not show that DCFS provided Mother with the court-ordered
reunification services or medical training.
       The jurisdictional hearing for X.H. and the permanency planning hearing for
X.H.’s brother Kevin were held together in January 2013. Mother did not attend.
       The court terminated reunification services and Mother’s parental rights with
respect to Kevin.
       The court sustained the dependency petition as to X.H. under Welfare and
Institutions Code section 300, subdivision (b)1 on the ground that Mother’s
methamphetamine use rendered her incapable of providing regular care to her daughter.
Following that ruling, the DCFS asked the court to deny Mother family reunification
services with X.H. on the ground that reunification services and parental rights over
X.H.’s sibling, Kevin, had been terminated and Mother had “not made a reasonable effort


1
       All statutory references are to the Welfare and Institutions Code.
                                              2
to treat” her drug addiction. (§ 361.5, subdivision (b)(10) and (11).) The court continued
X.H.’s dispositional hearing to a date later that month in order to consider the DCFS
request to deny Mother reunification services with X.H. (§ 358, subd. (a)(3).)
       At the dispositional hearing, which again Mother did not attend, both sides
submitted evidence on the issue of whether Mother had made a “reasonable effort” to
deal with her drug addiction. The evidence consisted of DCFS reports and reports from
Mother’s drug counseling program and a drug testing laboratory. The reports included
the period from the detention of X.H.’s brother, Kevin, in June 2011 to September 2012,
the date of the last DCFS report.
       The evidence showed that between June 2, 2011 and July 25, 2011, Mother failed
to appear for six drug tests and tested positive for methamphetamine on the only test
she took. Between August 2, 2011 and April 3, 2012, Mother tested negative 12 times,
did not appear four times and tested positive for methamphetamine once. In May 2012,
Mother completed a parenting program. In June 2012, Mother’s case worker at the drug
rehabilitation program reported that she had “made considerable progress over the past
2 month[s] and appears focused on improving her attitude, behavior and strengthening
her recovery.” (Underlining and boldface omitted.) In July 2012, the case worker wrote
to the DCFS that Mother “actively participates in group and individual counseling
sessions.” A report of her random drug tests between April 2012 and June 2012 showed
that nine were negative and one was a “No Show.” In August 2012, Mother’s drug
counseling program reported to the DCFS that Mother had “completed all program
requirements.” Two days later the program withdrew its completion report after learning
that Mother had failed to appear for testing nine out of eleven times between June 4, 2012
and August 21, 2012. Neither the DCFS nor Mother submitted any evidence of Mother’s
drug rehabilitation activities for the five-month period between August 2012 and the
hearing on reunification services in January 2013.
       After admitting the reports described above and hearing argument by counsel for
Mother, X.H., and the DCFS, the court declined to order reunification services for

                                            3
Mother and X.H. The court’s minute order states that the court found “by clear and
convincing evidence” that Mother “has not made a reasonable effort to treat the problems
that led to the removal of” X.H.’s sibling, Kevin. The court set a date for a permanency
planning hearing under section 366.26.
       At the permanency planning hearing in November 2013, the court terminated
Mother’s parental rights as to X.H. Mother filed a timely appeal from the order.
                                      DISCUSSION
       The court denied family reunification services to Mother and X.H. under
section 361.5, subdivision (b) which provides that reunification services need not be
offered to the parent of a dependent child if, among other reasons, the court finds by
“clear and convincing evidence” that reunification services for the child’s sibling
previously were terminated because the parent failed to reunify with the sibling
(subd. (b)(10)) or if the parental rights of the parent over the sibling were permanently
severed (subd. (b)(11)) and in either case finds that the parent “has not subsequently
made a reasonable effort to treat the problems that led to removal of the sibling.”
       Mother does not dispute that reunification services for X.H.’s brother Kevin were
terminated because she failed to reunify with Kevin and that her parental rights over
Kevin were permanently severed. Nor does she dispute that under these circumstances,
failure to make a “reasonable effort” to treat her drug problem is a proper ground to deny
services. Rather, she contends that the court denied reunification services not because
she failed to make a “reasonable effort” to treat her drug abuse, a permissible ground, but
instead because the court believed it was in the best interest of the child, an impermissible
ground. She further contends that the court’s error was prejudicial because the DCFS
failed to present substantial evidence that would support a finding that she failed to make
reasonable efforts to treat her drug problem. (Cf. In re Albert T., supra, 144 Cal.App.4th
at p. 221.) We disagree with both contentions.
       First, the court did find the statutorily permissible ground existed: “Court finds
by clear and convincing evidence . . . the parent or guardian has not made a reasonable

                                             4
effort to treat the problems that led to the removal of [X.H’s] sibling.” In re Albert T.,
supra, cited by Mother, is thus distinguishable. In that case the court made no oral or
written finding on the issue of reasonable effort. (144 Cal.App.4th at p. 216 & fn. 4.)
       Mother, however, contends we should ignore the finding because it is boiler plate
language contained in a court form which is contradicted by the court’s comments
during the hearing. There, the court explained that it was denying family reunification
services because of Mother’s “total lack of commitment to the child.” The court
lamented Mother’s failure to regularly visit X.H. or to “call[] regularly to find out how
she was [or do] any one thing that shows some commitment to this child.” The court
stated that if Mother had visited or called the foster family or come to court to find out
how the child was it “would show me some interest or show that it might be in [X.H.’s]
best interest to defer by giving some family reunification services; [b]ut I don’t see the
basis that it would benefit this child whatsoever. . . . So I am going to deny [family
reunification] services as the Department has indicated and I don’t think that it’s in the
child’s best interest.” The court’s only reference to Mother’s effort to overcome her drug
problem was its observation: “She made some progress, glad to see it in her programs”
after which the court immediately returned to its theme of Mother’s failure to call or visit
her child.
       It does not follow that because the court chose to orally express its dismay over
Mother’s apparent lack of concern regarding her physically impaired child, the court
failed to consider the extent of Mother’s effort to treat her drug problem. The court had
before it all the reports the parties deemed relevant to the issue and the court’s familiarity
with these reports is shown by its correcting County Counsel during oral argument as to
one of the dates in a report. In addition, the court heard argument on the “reasonable
efforts” issue from counsel for X.H., DCFS and for Mother.
       Second, substantial evidence supports the court’s finding that Mother failed to
make a reasonable effort to treat her drug problem.



                                              5
       In assessing a parent’s efforts to overcome the problem that led to the removal
of a child’s sibling, the juvenile court considers the duration, extent, and context
of the parent’s effort and the degree of progress. (R.T. v. Superior Court (2012)
202 Cal. App. 4th 908, 915.) The parent is not required to have resolved the problem,
only to have made a “reasonable effort” in that direction. (In re Albert T., supra,
144 Cal.App.4th at p. 221.)
       Here, the record shows that from June 2011, the date X.H.’s brother Kevin was
removed from Mother’s custody, to January 2013, the date of the reunification services
hearing, Mother tested positive for methamphetamine twice and failed to appear for
random drug tests on numerous occasions. (See discussion at p. 4, ante.) She was
terminated from her drug counseling program in September 2011 but reinstated
two months later. Mother’s drug counseling program reported to the DCFS that
Mother made “considerable progress” between April and June 2012. In August 2012
the program reported that Mother had completed all program requirements only to
withdraw that report after learning that Mother had failed to show up for eight
consecutive tests between July and August 2012. Finally, there was no evidence of
any effort by Mother to treat her drug problem between August 2012 and the date of the
hearing, January 2013.
       From this evidence, the court reasonably found that Mother’s inconsistent drug
testing in the past and her most recent failure to drug test for the preceding seven months,
in violation of the rules of her program, evidenced a lack of reasonable effort to treat her
drug problem.




                                              6
                                        DISPOSITION
      The order is affirmed.
      NOT TO BE PUBLISHED.




                                                       ROTHSCHILD, P. J.
We concur:



                    JOHNSON, J.



                    MILLER, J.





        Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.
                                               7